DETAILED ACTION
This communication is in response to U.S. Application No. 14/449337 filed on November 10, 2021. 
			

Allowable Subject Matter
	Claims 1-3, 5, 8-10, 12, 15, 16, 18, 21, and 23-25 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance:  
In response to the Applicants filed response on 11/10/2021, claims 1-3, 5, 8-10, 12, 15, 16, 18, 21, and 23-25 were searched upon and Examiner concludes the Netz et al. U.S. Patent Application Publication No. 2012/0271845 (herein as 'Netz') and further in view of Abadi et al. U.S. Patent Application Publication No. 2011/0302583 (herein as ‘Abadi’), Stoddard et al. U.S. Patent No. 6,453,383 (herein as ‘Stoddard’), Ogata U.S. Patent Application Publication No. 2013/0226873 (herein as ‘Ogata’) and Rahut U.S. Patent No. 9,047,246 (herein as ‘Rahut’) do not teach the claimed limitations.  None of the references made of record teach the limitations made in claims 1-3, 5, 8-10, 12, 15, 16, 18, 21, and 23-25. 
Furthermore, the prior art made of records does not teach or fairly suggest the combination of elements.  

Noted is the argument on the allowable subject matter is based on the precise process and procedure that is performed by the apparatus which is identified as

“a computer implemented method for processing a set of computer data records, comprising: organizing the computer data records into two or more partitions, including a first partition having a first set of computer data records having a common characteristic and a second partition having a second set of computer data records excluded from the first partition; 
performing a data reduction operation in consideration of a computer resource constraint of a primary storage device, including: 
an intra-partition data reduction comprising logically aggregating one or more groups of computer data records within one or more of the partitions based on a commonality of characteristics, the data reduction subject to estimated computer resources for individually processing the groups, including selectively appending one or more excluded computer data records into the logical aggregation and selectively expanding a partition size responsive to the selective appending; 
and an inter-partition data reduction comprising evaluating a selection of partitions based on the computer resource constraint and selectively performing data reduction on the selected partitions, the inter-partition data reduction further comprising parallel processing the selected partitions with multiple threads in a single server system, including dividing up available resources evenly among the threads, and wherein the evaluation includes selectively moving content of one or more groups within the selected partitions to alternate storage operatively coupled to the primary storage device prior to performing the data reduction; 
and following completion of the data reduction operation of the primary storage device and available space in the primary storage device, reading back the moved content from the alternate storage and performing the data reduction on the moved content.” 

The highlighted subject matter is a feature that distinguishes the claimed invention from the prior art of Glance U.S. Patent No. 6,732,088 in combination with McGuinness et al. U.S. Patent No. 6,385,600 and Helgeson et al. U.S. Publication No. 2002/0049749 do not teach the claimed limitations and 35 U.S.C. 103 (a) rejection. 

Based on the subject matter as amended and incorporated, Examiner is persuaded that the cited reference does not fairly teach or suggest the subject matter described by the combined limitations as highlighted above and further detailed in each 

A recently update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) do not fairly teach or suggest teaching of the subject matter as described by the combined limitations as highlighted above in each of the independent claims 1-3, 5, 8-10, 12, 15, 16, 18, 21, and 23-25. 

After a search and thorough examination of the present application and in light of the prior art made of records, claims 1-3, 5, 8-10, 12, 15, 16, 18, 21, and 23-25.  (renumbered as 1-15) are allowed.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. M./  November 24, 2021




/AMRESH SINGH/Primary Examiner, Art Unit 2159